HILL, Judge.
Petitioner filed this original action in this court seeking a writ of mandamus to compel the respondent, Ferguson, Chairman of the Parole Board, to determine his time spent in the reformatory, give credit therefor, and release or parole him.
The petition states Adams was committed first, in 1937, ■ under a twenty-one year sentence. He had two later convictions, one for two years, the other for seven. Between these three convictions, petitioner was paroled a number of times. Some of these paroles were revoked by the board for alleged misconduct of petitioner, and at other times his recommitment on other convictions automatically revoked his previous parole.
The Parole Board had access and no doubt considered all its records showing dates of imprisonment and paroles; commitments and recommitments, and its own rules and regulations governing credits for time and penalties for violations. In Wil*463lard v. Ferguson, Ky., 358 S.W.2d 516 (1962) this Court said in a very similar case:
“It must be kept in mind that parole is a matter of legislative grace and that the general assembly may impose such limitations, restrictions and conditions as it deems best for society. It may likewise invest the Board with power to make rules and regulations with respect to eligibility. * * * The General Assembly by KRS 439.330 has limited the right of review to questions of compliance with the parole act.”
We conclude the Board did not abuse its discretion and that the rights of petitioner have not been violated.
The petition is dismissed.